              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:17-cr-00062-MR-WCM-4


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )               ORDER
                                )
                                )
JAMES JEREMIAH TONEY,           )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s letter [Doc. 136],

which the Court construes as a motion for the calculation of jail credit.

      By his letter, the Defendant asks the Court whether he has been given

sentencing credit for the time that the Defendant spent in custody in South

Carolina for a different offense. [Doc. 136]. The Defendant’s motion must

be denied. The Attorney General, not the sentencing court, is responsible

for computing a prisoner’s credit. United States v. Wilson, 503 U.S. 329, 335

(1992). A prisoner seeking review of the computation of his sentence credit

must first seek administrative review of that computation through the Bureau

of Prisoners. Only after such administrative remedies have been exhausted

can a prisoner then seek judicial review of his sentence computation. Id.



     Case 1:17-cr-00062-MR-WCM Document 137 Filed 07/20/21 Page 1 of 2
Further, because “[a] claim for credit against a sentence attacks the

computation and execution of a sentence rather than the sentence itself,”

United States v. Miller, 871 F.2d 488, 490 (4th Cir. 1989), such claims must

be raised pursuant to 28 U.S.C. § 2241 in the district of confinement. In re

Jones, 226 F.3d 328, 332 (4th Cir. 2000); 28 U.S.C. § 2241(a).

      Accordingly, the Defendant should address his inquiry regarding the

status of his sentence to the Bureau of Prisons. Once his BOP administrative

remedies have been exhausted, the Defendant may seek judicial review in

the district of his confinement.

      IT IS, THEREFORE, ORDERED that the Defendant’s letter [Doc. 136],

which the Court construes as a motion for the calculation of jail credit, is

DENIED WITHOUT PREJUDICE.

      IT IS SO ORDERED.
                     Signed: July 20, 2021




                                             2



     Case 1:17-cr-00062-MR-WCM Document 137 Filed 07/20/21 Page 2 of 2
